Letton, J.,
concurring.
In this case the settlement and dismissal of the action were procured for a comparatively small sum in the absence of plaintiff’s attorneys, who had filed a lien-upon the judgment, of which the defendant had full notice. While the parties had a right to settle the casé, they *305could not by so doing divest tbe Ken of the attorneys upon the judgment for their services actually rendered. While the fee provided for by the contract was a contingent one, such contingent fees are not unlawful in this state, and, if reasonable under all the circumstances, are approved by the courts. The evidence supports the finding of the court as to the value of the services rendered.
After the action was dismissed in this court, upon a showing by counsel the 'dismissal was set aside. Counsel then filed a petition in intervention setting up the facts as to their Ken. Afterwards appellants dismissed the appeal with the consent of this court, but the matter.of the attorneys’ lien was left pending, and the issue as to the Ken and its amount was remanded to the district court to determine. The dismissal of the appeal left the judgment in force so far as the attorneys’ rights were concerned, and their Ken attached thereto.
Authorities from other states are not of much avail here; In Rice & Gorum v. Day, 33 Neb. 204, Judge Maxwell says: “Whatever the rule may be in other states, it is well settled in this state that the lien of an attorney upon a judgment to the extent of his reasonable fees and disbursements is paramount to any rights of the parties in the suit or to any set-off.” And the uniform course of our decisions has been to construe the Ken statute in such a manner as to protect just and honest claims for services rendered when a proper Ken has been filed and notice given. Griggs & Ashby v. White, 5 Neb. 467; Aspinwall v. Sabin, 22 Neb. 73; Greek v. McDaniel, 68 Neb. 569; Counsman v. Modern Woodmen of America, 69 Neb. 710; Jones v. Duff Grain Co., 69 Neb. 91; Hoyt v. Chicago, R. I. & P. R. Co., 88 Neb. 161.
The Ken statute would be of little use to counsel who had obtained judgment in favor of a client, if the parties might, without their knowledge or consent, come together outside of the jurisdiction and settle a judgment for a small fraction of the amount recovered.
*306Tlie language of Chief Justice Adams of the supreme court of Iowa in Smith & Baylies v. Chicago, R. I. & P. R. Co., 56 Ia. 720, seems applicable here:
“But’the defendant claims that'it was its right to pay the claimant directly, in the absence of the attorneys, and without their knowledge. The right to make such payment would doubtless be valuable in many cases. It is well known that irresponsible and unscrupulous claimants can be settled with upon more favorable terms after expensive litigation, if they can be allowed to receive the whole payment and cheat their attorneys. But however valuable the right may be, this consideration has no weight when addressed to a court: Nor do we think that there is anything which we can notice in the objection that if a lien is allowed attorneys will advise against proper settlements by compromise. The lien is valuable, mainly, where the claimant is irresponsible. ’ ’ •
When defendant made the settlement, it must be taken to have made it in view of and with the expectation that it would pay the just demands of the attorneys, so far as protected by the lien.